Judgment affirmed. The validity of an arrest is immaterial to the validity of the subsequent conviction when, as here, the trial court had jurisdiction of the offense charged and acquired jurisdiction of defendant’s person by the filing of an information and an appearance by defendant (see Stallings v. Splain, 253 U. S. 339, 343; Albrecht v. United States, 273 U. S. 1, 10; Balbo v. People, 80 N. Y. 484, 499; People v. Barbato, 254 N. Y. 170, 172; People v. Iverson, 46 App. Div. 301; People v. Ostrosky, 95 Misc. 104, 110). We pass on no other question.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.